Citation Nr: 1341251	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  09-02 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Entitlement to an increased evaluation for Crohn's disease, currently assigned a 30 percent evaluation.

2.  Entitlement to a higher initial evaluation for major depressive disorder, currently assigned a 50 percent evaluation.  

3.  Entitlement to a higher initial evaluation for lumbar spine osteoporosis, currently assigned a 10 percent disabling.

4.  Entitlement to a compensable initial evaluation for left wrist osteoporosis.

5.  Entitlement to a compensable initial evaluation for right wrist osteoporosis.

6.  Whether new and material evidence was received to reopen a claim for service connection for multiple joint arthralgia, including bilateral shoulder tendonitis, as secondary to the service connected disability of ulcerative colitis with inflammatory bowel disease.  

7.  Entitlement to service connection for large intestine resection, to include as secondary to the service connected disability of ulcerative colitis with inflammatory bowel disease.

8.  Entitlement to service connection for chronic kidney disease, to include as secondary to the service connected disability of ulcerative colitis with inflammatory bowel disease.

9.  Whether new and material evidence was received to reopen a claim for service connection for abnormal weight gain, to include as secondary to the service connected disability of ulcerative colitis with inflammatory bowel disease.

10.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to September 1983.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Atlanta Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.

In June 2013, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Board acknowledges that the RO denied the Veteran's TDIU claim in October 2009; however, the Veteran and his attorney claimed during the June 2013 hearing that he could not work due to the symptoms of his Crohn's disease.  For this reason, the Board finds that the issue of TDIU has been raised again and is before the Board at this time.    

The issue of service connection for losing hair was raised during the June 2013 hearing.  The Veteran claimed that his medication causes his hair loss.  The issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's hearing before the Board in June 2013, the Veteran and his attorney reported that the Veteran's symptoms of his Crohn's disease had worsened since his last VA examination conducted in December 2007.  Specifically, the Veteran reported that he now takes iron supplements due to anemia.  He also reported a flare-up in 2012 which required him to go the emergency room for pain.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

The Veteran and his attorney have filed notice of disagreement with the following issues:  increased evaluation for major depressive disorder, increased evaluation for lumbar spine osteoporosis, compensable evaluation for left wrist osteoporosis, compensable evaluation for right wrist osteoporosis, whether new and material evidence was received for service connection for multiple joint arthralgia, including bilateral shoulder tendonitis, service connection for resection of large intestines, service connection for chronic kidney disease, whether new and material evidence was received for service connection for abnormal weight gain.  A statement of the case has not yet been issued in response to the notice of disagreement with these issues.  These issues must be remanded for the issuance of such a statement of the case.  38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 (1999).

The Veteran is receiving ongoing treatment at the VA.  The most recent VA treatment record associated with the claims file is dated in June 2011.  In February 2012, the Veteran and his attorney requested that all his VA treatment records since January 2010 be associated with the claims file.  There appears to be relevant VA treatment records missing from the claims file.  These records must be obtained before the claim can be adjudicated.  

During the hearing, the Veteran testified that he was utilizing the Vocational Rehabilitation Program.  The Vocational Rehabilitation folder is not associated with the claims file and could be relevant to the Veteran's increased claim and TDIU claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Vocational Rehabilitation folder and associate it with the claims file.

2.  Obtain VA treatment records from June 2011 to present and associate them with the claims file.

3.  Schedule the Veteran for an appropriate VA examination, preferably with a gastroenterologist, to determine the current severity of his Crohn's disease.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be made available to and reviewed by the examiner.  
All appropriate tests and studies must be accomplished and all pertinent symptomatology and findings must be reported in detail.  

The examiner must specifically address whether the Veteran has numerous attacks a year and malnutrition, with his health only fair during remissions.

The examiner must also specifically address whether the Veteran's Crohn's disease causes marked malnutrition, anemia, and general debility, and whether he has any serious complication such as liver abscess.  

If malnutrition and/or anemia are found, the examiner must specify when the Veteran became malnourished and/or anemic.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.  

The examiner should specifically obtain a thorough history of the Veteran's Crohn's disease, including the dates of the resection of his intestines and the reasons for this procedure and any residuals of this procedure.

The examiner should also provide an opinion as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of symptoms of his service-connected Crohn's disease.  

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013).

5.  Then, issue a SOC for the following issues:  increased evaluation for major depressive disorder, increased evaluation for lumbar spine osteoporosis, compensable evaluation for left wrist osteoporosis, compensable evaluation for right wrist osteoporosis, whether new and material evidence was received for service connection for multiple joint arthralgia, including bilateral shoulder tendonitis, service connection for resection of large intestines, service connection for chronic kidney disease, whether new and material evidence was received for service connection for abnormal weight gain.  These issues should be certified to the Board only if the Veteran submits a timely and sufficient substantive appeal, and the Veteran and his attorney should be informed of this fact.

6.  Then, readjudicate issue of an increased evaluation for Crohn's disease, currently assigned a 30 percent evaluation, and a claim for TDIU.  If the benefits sought on appeal remain denied, furnish the Veteran and his attorney a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


